On April 5, 1993 the Defendant was sentenced to Count I, ten (10) years for Burglary; Count II, ten (10) years for Theft. Said sentence shall run concurrently with each other. It is the recommendation of the Court that the Defendant shall serve his sentence at the Swan River Youth Camp. Credit is given for 107 days time served, plus other conditions as stated in the April 5,1993 Judgment.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Corut.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence is affirmed as originally imposed. The Sentence Review Board notes that the sentencing judge recommended that the Defendant he placed at the Swan River Youth Forest Camp. Since that program is no longer in existence, the Board recommends that the Defendant be considered for placement in the Swan River Correctional Training Center.
*66DATED this 23rd day of July, 1993.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman,. Hon. G. Todd Baugh, and Hon. John Warner, Judges